Atkinson, J.
The legal principles controlling this case are fully enunciated and discussed in City Council of Augusta v. Clark, 124 Ga. 254 (52 S. E. 881), and under the evidence submitted before the judge, there was no abuse of discretion in refusing to grant a temporary injunction as prayed.
2. On the question of whether a given occupation comes within a particular class of which a municipal occupation tax is required, evidence which tends to show the character of the business is admissible.

Judgment affirmed.


All the Justices concur.